DETAILED ACTION
Applicant’s response of 5/18/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claim 1 and 8 have been amended, claim 5 has been canceled and claim 9 has been newly added. As a result of the amendment and the examiner’s amendment below, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jihwang Yeo on 6/14/2021.
1.  (Currently Amended) A method for controlling a non-contact electric power supply
system in which an electric power receiving coil mounted on a host vehicle is opposed to
an electric power transmitting coil set on a ground, the non-contact electric power supply system supplying electric power from the electric power transmitting coil to the electric power receiving coil in a non-contact manner and, when a moving object is detected in a detection region around the electric power receiving coil or the electric power transmitting coil during the electric power
supply, stopping or reducing the electric power supply, the method comprising: 
determining whether another vehicle is parked adjacent to the host vehicle; 
expanding, when determining that the another vehicle is parked, the detection region as compared to when not determining that the another vehicle is parked; 

detecting a distance to the another vehicle using distance sensors that are respectively provided on a side in a front and a side in a rear of the host vehicle and 
8. (Currently Amended) A non-contact electric power supply system in which an electric power receiving coil mounted on a host vehicle is to be opposed to an electric power transmitting coil set on a ground, and electric power is to be supplied from the electric power transmitting coil to the electric power receiving coil in a non-contact manner, the non-contact electric power supply system comprising: 
distance sensors that detect whether another vehicle is parked adjacent to the host vehicle; 
a moving object sensor that detects whether a moving object is present around the host vehicle; and 
an electric-power-supply control circuit that stops or reduces the electric power supply when a moving object is detected by the moving object sensor, wherein
when it is detected that the another vehicle is parked, a detection region of the moving object sensor is expanded as compared to when it is not detected that the another vehicle is parked, 
a distance to the another vehicle is detected by using the distance sensors that are respectively provided on a side in a front and a side in a rear of the host vehicle 
the detection region is set according to the distance to the another vehicle detected by the respective distance sensors.
Allowable Subject Matter
Claims 1-4, 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to independent claim 1, the prior art of record, taken alone or in combination does not teach the limitations “expanding, when determining that the another vehicle is parked, the detection region as compared to when not determining that the another vehicle is parked; and detecting a distance to the another vehicle using distance sensors that are respectively provided on a side in a front and a side in a rear of the host vehicle and setting the detection region according to the distance to the another vehicle detected by the respective distance sensors.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
With respect to independent claim 8, the prior art of record, taken alone or in combination does not teach the limitations “when it is detected that the another vehicle is parked, a detection region of the moving object sensor is expanded as compared to when it is not detected that the another vehicle is parked, a distance to the another vehicle is detected by using the distance sensors that are respectively provided on a side in a front and a side in a rear of the host vehicle, and the detection region is set according to the distance to the another vehicle detected by the respective distance sensors.” The aforementioned limitations in combination with the rest of the limitations in claim 8 renders the claim non-obvious over the prior art of record.
With respect to independent claim 9, the prior art of record, taken alone or in combination does not teach the limitations “determining whether another vehicle is parked adjacent to the host vehicle; and in response to determining that the another vehicle is parked, expanding the detection region as compared to when not determining that the another vehicle .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAL KAPLAN/               Primary Examiner, Art Unit 2836